WEBB, Judge.
We reverse and remand. The Industrial Commission chose not to believe the testimony of the plaintiff that she slipped while emptying the trash can. They concluded that the plaintiff “accord*196ingly” was not injured in an accident. We are bound by the Industrial Commission’s finding of fact as to the slippage by the plaintiff. We do not believe this disposes of the case, however, as there was other evidence of accident upon which the Industrial Commission did not make adequate findings of fact. See Harrell v. J. P. Stevens, 45 N.C. App. 197, 262 S.E. 2d 830, cert. denied, 300 N.C. 196, 269 S.E. 2d 623 (1980).
An accident “involves the interruption of the work routine and introduction thereby of unusual conditions likely to result in unexpected consequences.” O’Neal v. Blacksmith Shop, 45 N.C. App. 90, 92, 262 S.E. 2d 385, 386 (1980), citing Harding v. Thomas & Howard Co., 256 N.C. 427, 124 S.E. 2d 109 (1962); see Key v. Wagner Woodcraft, Inc., 33 N.C. App. 310, 235 S.E. 2d 254 (1977). As pointed out by Commissioner Vance, there was evidence in this case that although plaintiff had helped empty a trash can during the previous school year, she had not done so in the 1979-80 school year and had never helped with a can heavy enough to require three people to lift it. The Commission made some findings of fact on this evidence, but did not make sufficient findings as to whether this was an interruption of the plaintiffs work routine and the introduction thereby of unusual conditions likely to result in unexpected consequences. We reverse and remand for findings of fact and a conclusion on this feature of the case.
Reversed and remanded.
Judges Vaughn and Wells concur.